Exhibit 10.01
Note: Redacted portions have been marked with [***]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.
FEDERAL HOME LOAN BANK OF NEW YORK 2010 INCENTIVE COMPENSATION PLAN

I.  
OBJECTIVE
     
The objective of the Federal Home Loan Bank of New York’s (“Bank”) 2010
Incentive Compensation Plan (“Plan”) is to motivate employees to take actions
that support the Bank’s strategies and lead to the attainment of the Bank’s
business plan and fulfillment of its mission.

The Plan is intended to accomplish this objective by:

  •  
Linking annual cash pay-out award opportunities to Bank performance measured by
the Bank’s “Business Effectiveness”; “Mission Effectiveness”; and, “Growth
Effectiveness” goals as well as utilizing individual, department and group
performance measures for certain employees where appropriate and applicable;
    •  
Establishing the goal-setting process as an effective reward system so that
employee monetary interests are related to and dependent upon Bank performance;
and
    •  
Retaining top performing employees by affording them the opportunity to share in
the Bank’s enhanced performance.

II.  
DEFINITIONS

  A.  
Bank: The Federal Home Loan Bank of New York, its successors and assigns.
    B.  
Board: The Board of Directors of the Federal Home Loan Bank of New York.
    C.  
Committee: The Compensation and Human Resources Committee of the Board.
    D.  
Fiscal Year: The 12-month period used as the annual accounting period by the
Bank.
    E.  
Manager: The person to whom the Participant reports directly.
    F.  
Participant: An employee of the Bank as defined by the terms of the Financial
Institutions Retirement Fund who is exempt from the application of the overtime
provisions of the Fair Labor Standards Act and who is also selected by the
President to participate in the Plan.
    G.  
Plan: This Incentive Compensation Plan, as may be amended or supplemented from
time to time.
    H.  
Plan Year: 2010
    I.  
President: The Chief Executive Officer of the Bank, regardless of title, or his
designee.

 

 



--------------------------------------------------------------------------------



 



Note: Redacted portions have been marked with [***]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

III.  
ADMINISTRATION

  A.  
The Plan shall become effective upon fulfillment of the conditions included in
the resolution pertaining to the Plan adopted by the Committee on February 23,
2010. Once such conditions are fulfilled, the terms of the Plan shall become
effective for the Plan Year beginning January 1, 2010.
    B.  
The Plan shall be administered by the President, subject to any requirements for
review and approval by the Committee that the Committee may establish. The
Committee shall keep the Board apprised of any amendments to the Plan. The
Director of Human Resources shall be the President’s designee until there is a
written communication by the President naming other(s) to fulfill that duty. In
all areas not specifically reserved by the Committee for its review and
approval, decisions of the President or his designee concerning the Plan shall
be binding on the Bank and on all Participants.
    C.  
While the President has the full power and authority to interpret and administer
the Plan, he will also have the following specific rights and duties:

  1.  
To adopt, amend and rescind administrative guidelines, rules and regulations
pertaining to the Plan.
    2.  
To accept, modify or reject recommendations of the Managers to set final awards.
    3.  
To interpret and rule on any questions pertaining to any provisions of the Plan.
    4.  
To retain all such other powers as may be necessary to discharge the duties and
responsibilities herein.

Notwithstanding the foregoing, matters specifically affecting the President
shall be handled by the Committee.

  D.  
The President will be responsible for ensuring effective communication of Plan
provisions each year. Each Participant will be given a copy of the Plan document
and of any schedule deemed necessary by the President. Material modifications or
changes to the Plan will be documented and distributed to Participants as soon
as practicable.
    E.  
Nothing contained in this Plan shall be construed as a contract of employment
between the Bank and a Participant, or as a right of a Participant to be
continued in the employment of the Bank, or as a limitation of the right of the
Bank to discharge a Participant with or without cause.

IV.  
ELIGIBILITY

  A.  
Employees in positions determined to have a measurable impact on Bank results
and for whom incentive participation is consistent with competitive practice may
be eligible for participation in the Plan.
    B.  
The President will select annually, for approval by the Committee, those
positions which will be eligible for awards granted under the terms of the Plan.
Eligibility may vary from year to year.
    C.  
Eligible positions are listed in Schedule A, incorporated by reference, which
may be updated annually or more frequently, as appropriate. Incumbents in these
positions are Participants in the Plan unless otherwise noted in Schedule A.
    D.  
New employees deemed eligible for Plan participation will be considered eligible
immediately upon date of hire.

 

2



--------------------------------------------------------------------------------



 



Note: Redacted portions have been marked with [***]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

V.  
INDIVIDUAL AWARD OPPORTUNITIES

  A.  
The President shall recommend to the Committee for its approval the award levels
which shall be used to calculate awards earned by Plan Participants.
    B.  
Award levels shall be expressed as a percent of the base salary of each
Participant for that Plan Year.
    C.  
Each position shall have an assigned threshold, target and maximum award
opportunity level. The range of award opportunities for each Plan Participant is
included in Schedule A, which is incorporated by reference. This Schedule A may
be amended or otherwise modified from year to year by the Committee.

VI.  
OBJECTIVE SETTING

The President shall from time to time recommend to the Committee Bankwide
performance goals that incentive payments to Participants shall be based upon,
either in their entirety or selectively. Individual and/or group performance
measures and goals may be developed by Participants in collaboration with their
Managers. The Bankwide performance goals will specify target performance levels
as well as the achievement levels required to receive threshold and maximum
incentive award amounts. Target performance goal(s) shall be designed to be
attainable, but not without significant effort. Maximum performance goal(s)
shall be established as goal(s) representing a “reach” for the Bank and/or the
group or individual as applicable. The Committee shall review and have final
approval over the Bankwide performance measures and goals for all Participants,
including the President. Individual and/or group performance measures and goals
for Participants other than the President will be reviewed and approved by the
participant’s and/or group’s manager. Changing the measures of Bankwide
performance or changing the achievement levels of Bankwide performance will
require approval of the Committee.

VII.  
OBJECTIVE WEIGHTING

Actual incentive awards under the Plan will be based on (i) Bankwide performance
results, and (ii) individual and/or group performance results, if applicable or
appropriate. The relative weighting of Bank performance may vary.

VIII.  
PERFORMANCE MEASUREMENT

  A.  
Performance against goals will be measured as soon as practicable following the
close of the Plan Year.
    B.  
Group and/or individual performance, where applicable, will be measured by each
Participant’s Manager.

 

3



--------------------------------------------------------------------------------



 



Note: Redacted portions have been marked with [***]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

IX.  
AWARD DETERMINATION

  A.  
Aggregate performance of Bankwide goals, individual and/or group goals, where
applicable, will be used to determine the Participants’ awards. There will be no
payout to Participants for Bankwide goals if results on all Bankwide goals fall
below the threshold level. Should the Bank not meet all of its Bankwide goals,
Participants who have attained at least an overall performance rating of 3.0
will be paid an incentive award based on their individual performance component.

  B.  
A Participant’s overall performance as rated in his/her last performance
evaluation must be rated at least a 3.0 in order to receive an incentive
payment. However, regardless of his or her overall rating, a Participant with a
written performance warning in his or her employment file who does not also have
corresponding documentation from his or her manager in his/her employment file
evidencing acceptable improvement in the Participant’s performance prior to the
payment of the award shall not receive any incentive payment.

  C.  
Participants who are on official leaves of absence, paid or unpaid, and who have
an 1) executed 90-day follow-up performance evaluation (for newly- hired
Participants) or 2) annual performance evaluation for the Plan Year shall be
eligible to receive incentive awards for the Plan Year, payment of which will
be made when the Participant returns from the paid or unpaid leave of absence if
that occurs later than the payment of awards to other Participants.

  D.  
Participants that have attained an “Exceeds Requirements” or “Outstanding”
rating in their performance evaluation will receive an additional 3% or 6%,
respectively, of their base salary added to their Plan award. For Participants
with salary changes during the Plan year, the additional 3% or 6% payment will
be based on the base salary as of the conclusion of the Plan year.

  E.  
Recommendations will be made to the Committee regarding the actual Bankwide
performance and the associated level of payments as soon as practicable
following the conclusion of the Plan Year. Such recommendations shall be based
on achieved levels of performance, measured against the performance objectives
adopted for each portion of the award.

  F.  
Plan Participants, including the President, will receive a cash payment of the
award as soon as practicable after final approval by the Committee.

  G.  
Awards earned may vary from the target award defined for each Plan Participant
according to performance achieved by the Bank, and where applicable by the group
or individual.

  H.  
Payments may vary from the assigned threshold, target and maximum award
opportunity level as indicated in Schedule A if the Committee determines at the
end of the Plan year that an adjustment to the schedule would better serve the
purposes of the Plan.

  I.  
Individuals who are hired during the Plan Year, but in no event after October 31
of that year, to fill eligible positions will receive prorated incentive
payments based on length of time worked. To receive such payments, the newly
hired employee must have an executed 90-day follow-up performance evaluation and
have received at least a “Meets Requirements” rating. The final incentive
payment will be calculated on a calendar day basis.

 

4



--------------------------------------------------------------------------------



 



Note: Redacted portions have been marked with [***]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

  J.  
If a Participant’s rank or assignment from one tier to another as indicated in
Schedule A is changed, the incentive payment may be determined on a pro rata
basis according to that portion of the Plan Year worked in each eligible
position.

  K.  
If a Participant is promoted and their incentive compensation opportunity, as
indicated in Schedule A, does not change, the incentive payment may be
determined on a pro rata basis according to that portion of the Plan Year
Participant worked in each eligible position.

  L.  
Incentive payments for Participants who are non-officers shall be calculated
using the base salary as of the end of the Plan year without regard to
prorating.

  M.  
If a Participant other than the President dies, the payment may be awarded based
upon the judgment of the President. The final payment may be made after approval
by the Committee following the conclusion of the Plan Year. If the President
dies, the payment may be awarded based upon the judgment of the Board. The final
payment may be made after approval by the Board following the conclusion of the
Plan Year.

  N.  
If, prior to the payment of an award, (i) the employment of a Participant is
terminated by the Bank or (ii) the Participant leaves the Bank voluntarily, no
incentive award will be made or payable under this Plan, except in the
discretion of the Committee (or in the case of the President, the Board).

  O.  
All incentive awards under this Plan shall be paid to Participants on or before
March 15, 2011; provided that, in the event the Bank shall be prevented from
calculating and paying such incentive awards by March 15, 2011 by any event,
including specifically, but not limited to, (i) its unforeseeable failure to
receive any necessary approvals of its financial statements of the Bank for the
calendar year 2010 from its regulators or outside accountants in sufficient time
in advance of March 15, 2011, (ii)  the unforeseeable temporary absence of Bank
employees necessary to calculate such incentive awards by such date, or
(iii) any other event which the Bank may reasonably deem, in good faith, to
constitute administrative impracticability of the Bank to calculate and pay such
incentive awards by such date, the failure of the Bank to pay such incentive
awards to Participants by March 15, 2011 shall be deemed to be due to
administrative impracticability, within the meaning of § 1.409A-1(b)(4)(ii) of
the Regulations under § 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), should such provision of the Code be deemed applicable to the Plan
notwithstanding the provisions of Section X of this Plan, in which event, or in
any other event which may meet the requirements of such provision of
such Regulations, the Bank shall pay such incentive awards as soon as the
calculation and payment thereof shall be practicable, both administratively and
otherwise.

 

5



--------------------------------------------------------------------------------



 



Note: Redacted portions have been marked with [***]. The redacted portions are
subject to a request for confidential treatment that has been filed with the
Securities and Exchange Commission.

X.  
BINDING EFFECT AND AMENDMENT AND TERMINATION OF PLAN     

No Participant shall have any legally binding right, whether by reason of the
performance of services or otherwise, to receive any incentive awards or
payments under this Plan and nothing in this Plan is intended, nor shall it be
deemed, to confer upon any Participant any such legally binding right, the Bank
reserving and retaining the right, by its unilateral action at any time and for
any reason, to reduce or eliminate any incentive awards or payments and to
amend, modify or terminate this Plan.  All actions by the Bank pursuant to this
Section X shall be made in writing and shall be effective when approved by the
Committee or, in the case of actions affecting the President, when approved by
the Board. 

XI.  
CLAWBACK PROVISION
     
Any undue incentives paid to a Participant with a rank of Vice President or
higher based on the achievement of financial or operational goals within this
Plan that subsequently are deemed by the Bank to be inaccurate, misstated or
misleading shall be recoverable from such Participant by the Bank. Inaccurate,
misstated and/or misleading achievement of financial or operational goals shall
include, but not be limited to, overstatements of revenue, income, capital,
return measures and/or understatements of credit risk, market risk, operational
risk or expenses. The value of any benefits delivered or accrued related to the
undue incentive (i.e., the amount of the incentive over and above what should
have been paid to the Participant barring inaccurate, misstated and/or
misleading achievement of financial or operational goals) shall be reduced
and/or recovered by the Bank to the fullest extent possible. Participants shall
be responsible for the repayment of any such excess incentive payments as
described in this paragraph upon demand by the Bank.
  XII.  
OTHER PROVISIONS
     
The provisions of the Plan shall be governed by the laws of the State of New
York.

 

6